FILED
                            NOT FOR PUBLICATION                             DEC 03 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GEONNI ORDELLI,                                  No. 13-35303

               Plaintiff - Appellant,            D.C. No. 3:12-cv-01791-SI

  v.
                                                 MEMORANDUM*
MARK J. FARRELL; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael H. Simon, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Geonni Ordelli appeals pro se from the district court’s judgment dismissing

her action, alleging, among other claims, violations of the Fair Housing Act

(“FHA”), 42 U.S.C. § 3604(a)-(b). We have jurisdiction under 28 U.S.C. § 1291.

We review de novo a sua sponte dismissal for failure to state a claim, Barrett v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Belleque, 544 F.3d 1060, 1061 (9th Cir. 2008) (per curiam), and we affirm.

         The district court properly dismissed Ordelli’s FHA claim because Ordelli

failed to allege facts sufficient to show that defendants engaged in any

discriminatory housing practice or treated her differently than her roommates based

on her sex or familial status. See 42 U.S.C. § 3604(a)-(b) (prohibiting

discrimination based on sex and familial status by landlords in connection with a

dwelling); Gamble v. City of Escondido, 104 F.3d 300, 304 (9th Cir. 1997)

(applying Title VII discrimination analysis to FHA claims).

         We reject Ordelli’s contentions that the district judge was biased against her,

and that the district court could have exercised jurisdiction under 42 U.S.C. § 1983

because Ordelli did not sue any state actors. Price v. Hawaii, 939 F.2d 702, 707-

08 (9th Cir. 1991).

         We deny as moot appellees’ motion to strike, set forth in their answering

brief.

         AFFIRMED.




                                             2                                    13-35303